But the .court held, that the action will lay the moment the note was protested ; for from that moment, the plaintiff became liable to pay the debt; the suit against him was one of the consequences of the protest; and that was one of the consequences against which the bond was meant to protec'- and defend him, in consequence of his indorsement-
*146The plaintiff was not bound to wait till the ufficwc. of the banlc had levied on his property, and then to go through the slow process of the law, to recover the money from the defendant, who in the mean time might become insolvent. He was highly justifiable in endeavouring to raise the money from defendant, by all lawful ways and means in his power ; and if practicable, to be beforehand with the officers of the bank, by levying on defendant’s property, before they could levy on his effects, for the purpose of raising tni’ money. ■
Motion dismissed.
Present, Burke, Waties and Bay.